Order entered March 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01295-CV

                                    LBSP, INC., Appellant

                                                V.

                               FOREST DALE, INC., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-10542

                                           ORDER
       We GRANT appellant’s March 4, 2015 second unopposed motion for extension of time

to file brief and ORDER the brief be filed no later than April 15, 2015. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE